USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
JOHN ISENSEE, Individually and on Behalf of All DOC #.
Others Similarly Situated, DATE FILED: _ 4/2/2020 __
Plaintiff,
-against- 19 Civ. 551 (AT)
RESOLUTE ENERGY CORPORATION, ORDER

RICHARD F. BETZ, NICHOLAS J. SUTTON,
JAMES E. DUFFY, TOD C. BENTON, JOSEPH
CITARRELLA, WILKIE S. COLYER, THOMAS
O. HICKS, JR., GARY L. HULTQUIST, JANET
W. PASQUE, ROBERT J. RAYMOND, and
WILLIAM K. WHITE,

 

Defendants.
ANALISA TORRES, District Judge:

 

On December 29, 2019, the Court extended Plaintiffs deadline to file his motion for
attorney’s fees to “fourteen days after the resolution of the motion to dismiss in Jn re: Resolute
Energy Corporation Securities Litigation, No. 19 Civ. 77 (D. De.) [the ‘Delaware Action’].”» ECF
No. 13. The United States District Court for the District of Delaware granted that motion and
dismissed the Delaware Action on March 18, 2020. Delaware Action, ECF No. 31. On April 1,
2020, Plaintiff filed a status letter stating that the Delaware court had granted the motion, but
provided plaintiffs in the Delaware Action action with leave to amend. ECF No. 15 at 2. Plaintiff
requested permission to file another status letter with the Court in 45 days. Jd.

Plaintiff's motion is construed as a motion for extension of time to file his motion for
attorney’s fees, and GRANTED. Plaintiff's motion for attorney’s fees shall be filed no later than
14 days after the disposition of the Delaware Action. It is ORDERED that during the pendency of
the Delaware Action, Plaintiff shall file a status letter every 45 days. It is further ORDERED that
Plaintiff shall promptly inform the Court if the Delaware Action is dismissed or otherwise
terminated.

Accordingly, it is ORDERED that on May 18, 2020, Plaintiff shall file his first status letter
pursuant to this order.

SO ORDERED.

Dated: April 2, 2020

New York, New York j-

ANALISA TORRES
United States District Judge
